UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— SCHEDULE 14C INFORMATION ————— Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. 2) Check the appropriate box: [x]Preliminary Information Statement []Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) []Definitive Information Statement CN Dragon Corporation (fka, Wavelit, Inc.) (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [x]No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange ActRule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: N/A []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party: CN Dragon Corporation (4)Date Filed: N/A CN Dragon Corporation (fka Wavelit, Inc.) 7216 Enterprise Drive Las Vegas, Nevada89147 February 12, 2009 To the Shareholders: The purpose of this Information Statement is to is to inform the holders of record, as of the close of business on February 12, 2009 (the "Record Date"), of shares of common stock, par value $0.001 per share (the "Common Stock") of CN Dragon Corporation, a Nevada corporation (fka, Wavelit, Inc.) ("the Company"), that our Board of Directors and holders of a majority of our capital stock as of the Record Date have given written consent as of February 10, 2009, to approve the following: The spin-off of CN Dragon Corporation's wholly-owned subsidiaries: Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (fka, Stream Horizon Studios, Ltd.) (Canada), resulting in the CN Dragon Corporation shareholders, on the Record Date, owning a direct interest in each of the three subsidiaries that is proportionate to their ownership in CN Dragon Corporation Nevada corporation law and the Company's bylaws permit holders of a majority of the voting power to take stockholder action by written consent.Accordingly, the Company will not hold a meeting of its stockholders to consider or vote upon the subsidiary spin-off as described in this Information Statement. We encourage you to read the attached Information Statement carefully, including the exhibits, for further information regarding these actions.In accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended ("Exchange Act"), the approval of the action described herein by the holders of a majority of the voting power of the Company will be deemed ratified and effective at a date that is at least 20 days after the date this Information Statement has been mailed or furnished to our stockholders.This Information Statement is first being mailed or furnished to stockholders on or about February 12, 2009. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS' MEETING WILL BE HELD TO CONSIDER THE MATTERS DESCRIBED HEREIN. This Information Statement is being furnished to you solely for the purpose of informing stockholders of the matters described herein in compliance with Regulation 14C of the Exchange Act. By Order of the Board of Directors /s/ Henry Liguori President and Director WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. CN Dragon Corporation (fka Wavelit, Inc.) 7216 Enterprise Drive Las Vegas, Nevada89147 INFORMATION STATEMENT AND NOTICE OF ACTIONS TAKEN BY WRITTEN CONSENT OF THE MAJORITY STOCKHOLDERS General Information This Information Statement is being provided to the Shareholders of CN Dragon Corporation ("the Company"), in connection with our prior receipt of approval by written consent, in lieu of a meeting of shareholders, to approve the following: The spin-off of CN Dragon Corporation's wholly-owned subsidiaries: Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada)resulting in the CN Dragon Corporation shareholders, on the Record Date, owning a direct interest in each of the three subsidiaries that is proportionate to their ownership in CN Dragon Corporation The Company will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing.The Company will only deliver one Information Statement to multiple stockholders sharing an address unless the Company has received contrary instructions from one or more of the stockholders.The Company will promptly deliver a separate copy of this Information Statement and future stockholder communication documents to any stockholder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and future stockholder communication documents to any stockholder or holders sharing an address to which multiple copies are now delivered, upon written or oral request to the following address: CN Dragon Corporation 7216 Enterprise Drive Las Vegas, Nevada89147 Stockholders may also address future requests regarding delivery of information statements and/or annual reports by contacting the Company at the address listed above. Information on Consenting Stockholders Pursuant to the Company's Bylaws and the Nevada Corporate Law, the dividend spin off our wholly-owned subsidiaries must be approved by the vote of the holders of shares representing a majority of the voting power of the common stock.The Company's Articles of Incorporation do not authorize cumulative voting. Outstanding Voting Stock of the Company As of the Record Date, the Company had:250,000,000 authorized shares of common stock, of which 70,919,945 were issued and outstanding and 375,000,000 authorized shares of preferred stock of which no shares were issued and outstanding. The consenting stockholders voted in favor of the actions described by written consent, dated February 10, 2009.Each share of Common Stock entitles the holder to one (1) vote on all matters submitted to the shareholders. The elimination of the need for a special meeting of shareholders to approve the corporate actions is authorized by Section 78.320 of the Nevada Revised Statutes which provides that any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting, if before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power.In order to eliminate the costs and management time involved in holding a special meeting and in order to effect the corporate actions as early as possible to accomplish the purposes of the company as hereafter described, the company decided to proceed with the corporate actions by obtaining the written consent of shareholders holding a majority of the voting power of the Company. Each of the subsidiaries, Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada), plan to file a Registration Statement with the U. S. Securities and Exchange Commission to register the spin-off dividend. The shareholders of Wavelit will not receive their spin-off shares until the Registration Statement for each subsidiary becomes effective. Security Ownership of Certain Owners and Management The following table sets forth certain information regarding our common stock beneficially owned as of February 10, 2009, by: (i) each stockholder known by us to be the beneficial owner of five (5%) percent or more of our outstanding common stock; (ii) each person intending to file a written consent to the adoption of the dividend subsidiary spin-off described herein, and (ii)each of our directors; and (iii)all executive officers and directors as a group. This information as to beneficial ownership was furnished to the Company by or on behalf of each person named.As at February 12, 2009, there were 70,919,945 shares of our common stock issued and outstanding. Name And Address Number Of Shares Beneficially Owned Percentage Owned ATB Company (1) 56% All Officers and Directors as Group 0 0% Total 100% (1)The address is 650 South Grand Avenue, Suite #1406, Los Angeles, CA 90017 Beneficial ownership is determined in accordance with the rules and regulations of the SEC.The number of shares and the percentage beneficially owned by each individual listed above include shares that are subject to options held by that individual that are immediately exercisable or exercisable within 60 days from the date of this registration statement and the number of shares and the percentage beneficially owned by all officers and directors as a group includes shares subject to options held by all officers and directors as a group that are immediately exercisable or exercisable within 60 days from the date of this registration statement. QUESTIONS AND ANSWERS ABOUT THE DIVIDEND SPIN-OFF What do stockholders need to do to participate in the spin-off? Nothing. You are not required to take any action to receive common stock in the dividend spin-off, although we urge you to read this entire document carefully. No stockholder approval of the distribution is required by applicable law, and we are not seeking such stockholder approval. Do I have to pay anything for the dividend stock? No. You do not have to pay anything for the divident stock you receive in the distribution. The distribution is in effect a dividend of certain property owned by the Company to its stockholders. Do I have to send in my old CN Dragon Corporation stock certificate? No. You do not have to do anything to receive the dividend stock.If you were a stockholder as of the Record Date of the distribution, you will be automatically credited with shares of Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech (Canada) common stock at the time the distributions are made. How many shares of common stock will I receive? You will receive one share of Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) common stock for each share of CN Dragon Corporation common stock you own as of the distribution Record Date. The Record Date for the distribution is February 12, 2009. Will I get a stock certificate? No. You will not automatically receive a paper certificate for your shares of Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) common stock.Prior to the effective date of the distribution, our transfer agent will create an account for each CN Dragon Corporation stockholder as of the Record Date. On the effective date of the distribution, the transfer agent will credit the shares issued to each registered stockholder to their respective accounts with the transfer agent. This is called a “book-entry” system. Will my CN Dragon Corporation (fka, Wavelit, Inc.) common stock continue to be publicly traded? Yes. The CN Dragon Corporation common stock will continue to be traded on the over the counter Bulletin Board. Will the dividend shares I receive in the distribution be publicly traded? No.The dividend shares you receive for Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) andChina Teletech Limited(Canada) will not be publicly traded at the time you receive the shares. RISK FACTORS RELATING TO THE DISTRIBUTION If the spin-off is determined to be a taxable transaction, you and CN Dragon Corporationcould be subject to material amounts of taxes. CN Dragon Corporation and its Board of Directors have structured the distribution to qualify as a tax-free distribution to its stockholders under Section 355 of the Internal Revenue Code of 1986. If, however, the IRS determines that the distribution does not qualify as a tax-free transaction because of its structure, alleged lack of business purpose, or subsequent acquisitions or issuance of 50% or more of our common stock, you and CN Dragon Corporation could be subject to material amounts of taxes. Certain adverse tax consequences could arise by reason of the distribution. It is possible that our stockholders could recognize a taxable gain if the IRS were to assert that the distribution was without sufficient business purpose. This would have adverse consequences to CN Dragon Corporation, which may then have to recognize a taxable capital gain on the difference between the fair market value of the 100% interest in the subsidiaries it is distributing to its stockholders and CN Dragon Corporation`s tax basis in its subsidiary stock. Furthermore, if the IRS successfully challenges the tax-free status of the distribution, those CN Dragon Corporation stockholders who receive the subsidiary common stock in the distribution may suffer adverse tax consequences resulting from the characterization of the distribution as a taxable dividend to such stockholders. EXPLANATION OF ACTIONS TO BE TAKEN FOR THE DIVIDEND SPIN-OFF The Board of Directors of the Company has adopted a resolution to spin off its wholly owned subsidiaries; Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada), resulting in the CN Dragon Corporation shareholders on the Record Date owning a direct interest in the subsidiaries that is proportionate to their ownership in CN Dragon Corporation. Our board of directors believes that spinning-off its wholly-owned subsidiaries; Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada), will accomplish a number of important objectives.The spin-offs will separate distinct companies with different financial, investment and operating characteristics so that each can adopt business strategies and objectives tailored to their respective markets.This will allow the companies that have operations that are inconsistent with each other to better prioritize the allocation of their management and their financial resources for achievement of their corporate objectives. Record shareholders of CN Dragon Corporation as of the Record Date of February 12, 2009, will receive one common share of; (i) Galaxy Networks, Inc. (Canada); (ii) Galaxy Networks, Inc. (USA); and (iii) China Teletech Limited (Canada) for every one share of CN Dragon Corporation common stock owned.The Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) stock dividend will be based upon 70,919,945 shares of CN Dragon Corporation common stock that are issued and outstanding as of the Record Date.Following the issuance of the stock dividend, Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) will each have 70,919,945 common shares issued and outstanding. Record shareholders of CN Dragon Corporation will not automatically receive a paper certificate for shares of Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) common stock.Prior to the effective date of the distribution, our transfer agent will create an account for each CN Dragon Corporation stockholder. Each of the subsidiaries, Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada), plan to file a Registration Statement with the U. S. Securities and Exchange Commission to register the spin-off dividend. The shareholders of CN Dragon Corporation will not receive their spin-off shares until the Registration Statement for each subsidiary becomes effective. On the effective date of the distribution, the transfer agent will credit the shares issued to each registered stockholder to their respective accounts with the transfer agent. This is called a “book-entry” system. CN Dragon Corporation will retain no ownership in Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) following the issuance of the stock dividends.Further, Galaxy Networks, Inc. (Canada), Galaxy Networks, Inc. (USA) and China Teletech Limited (Canada) will cease to be a subsidiary of CN Dragon Corporation Description of CN Dragon Corporation CN Dragon Corporation (formerly Wavelit, Inc.) is a Nevada corporation, incorporated October 1, 2001. The Company is engaged in the development of third generation Internet Services. The development is currently focused on Streaming Video. The Company’s provides complete, end-to-end solutions for streaming media and broadcasting over the Internet, from filming services for live video and edited content, to advertising-based free access content broadcasting through our Internet TV channel at www.WAVELIT.com or client’s websites, to Pay-per-View special events broadcasting on our MMA Sports channel at www.MMAWL.comor client’s websites, to media hosting and transmission. The Company's products and services incorporate 3rd Generation streaming video technology and proprietary software to provide video streaming capabilities that allow a TV quality signal to be sent over the Internet or stored locally. Using a mix of the latest leading vendor software and proprietary coding, the Company’s Encoder allows for push streaming of real time broadcasts and does not require a stream be uploaded to a server and then pulled, or accessed, by viewers. The Company’s Encoder provides the facilities our customers require for capture, edit and content delivery of digital media. The Company’s Encoder has been developed as a series of products which are differentiated by encoding rates. The Company Media Server system allows both content distribution via the Internet and the application of digital rights management technologies for securing such content. The Company’s Media Server incorporates a storage, management, and distribution system and proprietary software to control the hardware platform with Wavelit's encoder software. Together the system can manage large volumes of entertainment programming and has content archive, search, access, serve and track capability. Software selects and assembles various pieces of stored content as separate digital files into a single continuous seamless programming block for playback or broadcast. The Company's software and management systems have been designed with ease of use in mind, allowing anyone with a broadband connection to broadcast their message to thousands of viewers worldwide.
